Citation Nr: 0201713	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  94-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from that 
portion of a June 16, 1999 decision wherein the Board denied 
entitlement to service connection for PTSD.  

The Court vacated the June 16, 1999 Board decision on this 
issue, and remanded the case for another decision taking into 
account matters raised in its order.  

The Board in September 2001 advised the veteran and his 
representative of the opportunity to submit additional 
evidence and argument in support of the appeal.  

In October 2001, December 2001 and January 2002 
correspondence to the Board, the appellant, in essence, 
stated that the pertinent and relevant evidence had been 
submitted.  In October 2001 his representative presented 
additional written argument to the Board.


FINDINGS OF FACT

1.  The record establishes that the veteran engaged in combat 
in service.

2.  The probative, competent evidence of record does not show 
that the veteran currently has a diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), added May 19, 
1993, 58 Fed. Reg. 29110 (May 19, 1993), and as amended 
effective March 7, 1997, 64 Fed. Reg. 32,807-32,808 (June 18, 
1999) as amended 61 Fed. Reg. 52700 (October 8, 1996); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's military records show he served as a cannoneer 
and received the Asiatic Pacific Campaign Medal with one 
Bronze Star, and participated in the Northern Solomons 
campaign.  His initial VA compensation application in 1947 
was for the skin and dengue fever residuals.  His service 
medical records showed no psychiatric complaints referenced.  
There was a normal psychiatric status reported on the 
separation examination in October 1945.

Reports of medical treatment in early 1955 mentioned only a 
fracture of the right humerus incurred in an assault.  His VA 
benefit application in 1980 mentioned the skin, dengue fever 
and appendectomy.  The contemporaneous VA medical records
mentioned the skin.  A personal physician wrote in 1981 that 
he felt the veteran was disabled from degenerative arthritis 
of the right hip and trochanteric bursitis.  His VA 
examination in 1981, in connection with a claim for VA 
nonservice-connected disability pension, mentioned the hip 
and varicose veins.  He was described as pleasant, 
cooperative and alert.  The record showed he had recently 
been granted disability benefits from the Social Security 
Administration (SSA).  

Early in 1982 a cardiologist wrote the veteran was being 
treated for angina pectoris.   The physician's report 
mentioned the veteran had been under mental stress recently 
from problems with his spouse's alcoholism.  The VA rating 
decision in 1982 wherein the RO granted the veteran 
entitlement to pension from 1981 did not list any psychiatric 
disability among the disabling disorders.

The veteran in August 1993 asked VA to consider service 
connection for PTSD.  He stated that he had written a book 
and would submit the pertinent pages that mentioned his life-
threatening experiences while on active duty.  VA asked him 
to provide additional information to support the claim, and 
he provided a copy of pages 14-27, and other material he 
copyrighted in 1984.  He also identified treatment providers 
and submitted a 13-page handwritten statement to support the 
claim.  

The record shows that the veteran brought treatment records 
to VA in August 1993, that they were copied and placed in the 
claims file.  The records were of private treatment from 1977 
through 1992.  A May 1986 record entry noted he had 
constipation and hiccups for a year.  The assessment was 
anxiety with constipation.  In late 1988 there was a 
reference to "Psychological" hiccups for three years and 
the assessment was atypical chest pain.  

VA outpatient records in 1993 mention psychiatric history of 
anxiety reaction and PTSD.  An August 1993 entry noted the 
veteran was referred in search of a PTSD diagnosis, and that 
with the diagnosis he could achieve service connection and 
financial compensation.  

The interviewer recorded a history of the encounter about 
military pay when a sergeant attempted to pull a gun, and he 
responded by holding a bayonet blade to the sergeant's 
throat.  The record entry shows a multiaxial diagnosis with 
adjustment disorder on Axis I, no diagnosis on Axis II or 
Axis III, "mild" on Axis IV.  

The VA examination in September 1993 consisted of psychiatry 
and psychology evaluations.  The psychiatrist reported the 
veteran's recollection of trouble with an officer, a 
lieutenant, and repercussions of the military pay incident.  
He related the sinking of his transport ship, the need to be 
resupplied and that he remained in combat in the South 
Pacific until the end of the war.  He described his career 
after military service, and experiencing what he defined as 
"shell shock" and difficulty with a segregated society.  
The veteran told the examiner that he never obtained any 
psychiatric or other kind of psychological treatment.  He 
stated that the symptoms of sweating and feeling paralyzed 
continued through the years, but no more than two or three 
times in a given year.  

The examiner reported that the veteran stated he often 
thought about what had occurred in the military, and that he 
was angry about it, but that he denied flashbacks or 
nightmares of any military experiences.  He reported not 
having any significant period of sleep, appetite or 
concentration disturbance, or significant illness that he 
characterized as a nervous breakdown.  The veteran stated 
that the SSA disability was based on cardiac disease.

On the mental status examination, the veteran felt that the 
experience he had in the military service created such a 
degree of resentment and anger that it blocked him from 
achieving his potential.  The examiner stated that the 
veteran showed him an autobiographical book, The Beginnings, 
he had written in 1984.  The diagnosis was no diagnosis on 
Axis I and Axis II, and significant cardiac disease on Axis 
III.

In discussion, the examiner stated there was no evidence of 
significant psychiatric disease or disorder in the veteran's 
history or as described on the examination.  The examiner 
stated specifically that none of his experiences were 
consistent with PTSD, delayed type.  The examiner stated that 
the episodes he described as shell shock sounded like typical 
anxiety attacks, which he had intermittently for 40 or 50 
years, but that they occurred at such a rare instance they 
did not reach the threshold of a psychiatric diagnosis.  The 
examiner stated that it was understandable that he would be 
upset about the way he was treated in the military, but that 
there did not appear to be any evidence that his military 
experience significantly impacted him.

The VA psychologist noted the veteran denied prior contact 
with mental health professionals, and he denied a history of 
substance abuse.  The psychologist stated that the test 
results were deemed valid.  The veteran reported his 
assignment as a cannoneer, surviving the destruction of his 
ship, and then combat action with exposure to dead and 
wounded men.  He reportedly was positive for intrusive 
thoughts and other characteristic manifestations, but not 
avoidance of war-related stimuli.  According to the 
clinician, when he described an eight-day battle on an island 
and digging up temporarily buried bodies, he displayed 
significant anger.  The psychologist said that the tests and 
interview results were consistent with the PTSD diagnosis.

The record shows that the RO in late 1993 advised the veteran 
that a physician had not responded to a VA request for 
records.  He responded with a letter wherein he recalled 
having brought the records to VA, and asking that they be 
copied and returned.  According to his correspondence in 
early 1994, he contacted the physician's office and was 
informed the records were not returned.  He noted that the 
records were not in the claims folder.  A report of contact 
early in 1994 recalled that the veteran brought records to 
VA, that they were copied and returned to him.  

The record shows that the RO in April 1994 sent another 
request to the physician for records from 1987 to the 
present.  A VA letter in June 1994 advised the veteran that 
the physician, Dr. CAM, had not responded to the second 
request.  The record contains a report of contact in June 
1994, wherein the veteran presented a statement at the RO 
regarding the medical records after being advised the claims 
file was reviewed, and that it did not contain the specified 
records.  His statement was a summary of the action he had 
taken to submit this physician's records.  Another statement 
he submitted several days later contained essentially the 
same information and referred to his evidentiary submissions.  
The RO in July 1994 sent the veteran a letter requesting that 
he have Dr. CAM furnish his treatment records.  The RO 
provided his representative with a copy of the letter.   

At a RO hearing in 1994, the veteran referred to his previous 
submissions in the PTSD claim, his book, and the confusion 
regarding a private physician's records (Transcript (T) 3-4).  
He also commented on the conduct of the VA examination, and 
the events he had recorded in the portions of his book that 
he had submitted (T 4-5).  He recalled that Dr. CAM treated 
him for hiccups, and that he did not give psychiatric 
treatment or refer him to a psychiatrist (T 7-8).  He stated 
he had not received any psychiatric treatment or treatment 
from a psychologist, and that he knew what PTSD was, and felt 
he had it because of what he had gone through in the 
military, which he went on to describe (T 8-12, 16).  He 
provided the RO with a corrected version of the hearing 
transcript.

The Board remand in January 1997 asked for another statement 
of stressors, an attempt to verify claimed stressors, and 
another psychiatric evaluation.  The RO in 1997 asked the 
veteran to provide the information on forms that it had 
provided.  His statement in early 1997 once again recalled 
events he had mentioned previously.  The National Personnel 
Records Center in May 1997 advise the RO that no personnel 
records had been located, and that such records may have been 
destroyed in a July 1973 fire at the Center.

The VA examination in 1997 consisted of psychiatry and 
psychology evaluations.  The examining psychiatrist referred 
to the previous VA evaluation, and stated that the record 
reflected a complicated psychiatric history in which the 
diagnosis of PTSD had been difficult.  The veteran related 
the events regarding the encounter with a superior officer 
and his subsequent combat experiences.  He reported frequent 
nightmares about his combat experience which had started 
during the war, continued unabated, and occurred 
approximately every six months.  The examiner said he 
described episodes that seemed similar to flashbacks, and 
said he had constant thoughts of the war that had been worse 
in recent years.  He recalled a friend dying in combat and, 
according to the examiner, he did present with some symptoms 
of increased arousal, and complained of being hypervigilant.  
One again he denied having sought psychiatric treatment. 

After the mental status examination, the examiner's 
assessment was possible mild PTSD, delayed type.  The 
examiner's discussion noted the veteran's most traumatic 
event was the incident involving his superior officer, but 
that he did say his combat experiences were quite 
frightening.  He attributed his nightmares and frequent 
thoughts of war to these experiences, but had never had very 
severe symptoms.  The examiner noted that what he described 
in 1993 and now as flash backs, could be seen as unrelated 
panic attacks, and that his frequent thoughts of war were 
difficult to assess as he seemed equally distressed over 
racist treatment as by the combat experiences.  The examiner 
stated it was difficult to disentangle the racist aspect from 
the thoughts about combat experiences.  The examiner stated 
that despite whether he had elements of PTSD, he had 
functioned and continued to function very well.  

The psychology examiner found that the test profile was 
valid, and suggested that the veteran suffered significant 
psychological problems.  The examiner interpreted the profile 
and concluded it was characteristic of those described in the 
literature for combat-related PTSD.  The examiner stated that 
if there were a history of combat-related stress, a diagnosis 
of PTSD should be considered.

The RO also made a request to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), which included 
copies of military forms and the veteran's correspondence 
regarding stressors, to seek confirmation of claimed 
stressors.  The USASCRUR report in January 1998 contained a 
unit history for the veteran's artillery battalion, and 
extracts of a daily staff journal during February and March 
1944.  The report noted that to research the bayonet incident 
there would have to have been a written report filed. 

The two VA examining psychiatrists in June 1998 issued one 
report that noted the claims file and the previous 
examinations had been reviewed.  The report noted the veteran 
was primarily preoccupied with a sense that VA denied him 
recognition to which he was entitled.  He was described as 
not preoccupied with memories of combat experiences, not 
anxious in public places, and able to control any jumpiness 
reaction to loud noises.  

According to the report, the veteran dwelt on being used and 
misused, despite his contributions and talents.  The 
examiners felt that his preoccupation with racist treatment 
was probably grounded in the reality of his experience where 
he grew up, and the time he served in the military.  His 
thought content centered on concerns of being mistreated by 
the government.  The diagnosis was no psychiatric diagnosis.

The discussion shows that the examiners described the veteran 
as being involved in a struggle to be appreciated that 
probably had begun long ago, and that his struggle with VA 
bureaucracy only cemented his convictions about having been 
unfairly treated.  The examiners opined that he did not have 
PTSD since his preoccupations do not primarily involve 
combat, and he did not have clinically significant 
hyperarousal, intrusive reexperiencing or social withdrawal.  
The examiners felt that any symptoms he may have had shortly 
after leaving the service had long since dissipated.  

The veteran submitted a VA appeal form in 1998.  Attached 
were two forms related to a 72-hour involuntary commitment to 
a university medical center in 1994.  According to the 
advisement, the medical staff felt he was dangerous to others 
as a result of a mental disorder.  This was apparently based 
on his spouse's statement that he threatened to kill his 
mother-in-law.  

At an RO hearing in 1998 the veteran submitted additional 
evidence of treatment for cardiovascular disease and a 
copyrighted screenplay.  He recalled again the sinking of his 
transport ship, the incident with a superior officer and 
combat action (T 2-5, 16).  He said his nightmares were 
always different (T 7).  He stated he was not being treated 
for PTSD at a VA or private hospital, other than undergoing 
VA examinations, or attending any meetings (T 9-10).  He 
submitted a corrected version of the transcript with a 
statement that mentioned, in part, previously discussed 
missing records.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.  


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).


If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

The Board observes that the appellant and his representative 
have not indicated at any stage in this appeal that pertinent 
evidence in establishing service-connection exists, was 
brought to the attention of the RO or the Board but not 
requested.  The appellant and his representative were 
notified by the RO of the evidence needed to substantiate the 
claim by virtue of rating decisions, a statement of the case, 
and other correspondence pertinent to the current claim, in 
particular the supplemental statements of the case that 
discussed the evidence considered in each instance.  The 
appellant and his representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  He appeared at two RO hearings in this 
matter.

The appellant was also afforded the opportunity to identify 
outstanding evidence crucial to the claim on several 
occasions as directed in Board remand and through RO 
correspondence, in particular the recent letter regarding the 
VCAA.  On several occasions, the appellant has been informed 
that certain medical records were not on file although he 
asserted that he had brought the records to VA for 
duplication.  He did not advise the Board or the RO that Dr. 
CAM had treated him for PTSD or recommended that he seek such 
treatment, and offered this information through sworn 
testimony. 

On other occasions he did not respond to the requests to 
assist in the development pertinent to the matter by asking 
for records from this physician.  Specifically, he did not 
respond to the RO development letters that were intended to 
develop this information.  However, in view of the veteran's 
testimony, this record from Dr. CAM does not contain 
pertinent stressor or medical information crucial to the PTSD 
claim.  

Further, he received several comprehensive VA examinations 
that collectively include substantial information that will 
permit an informed determination.  For reasons that will be 
apparent, there is no need to reexamine the veteran before a 
determination can be made.  The two most recent examinations 
were conducted after VA changed regulations in November 1996.



Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  The Board finds that VA can provide 
no further assistance that would aid in substantiating the 
claim.  There have been comprehensive examinations.  The 
Board asked the veteran to assist, and he has offered 
assistance through his testimony, which did not indicate he 
had outstanding records regarding PTSD.  After the Court 
remand to consider the VCAA, he advised the Board that he had 
no additional evidence to submit. 

The holding in Stegall v. West, 11 Vet. App. 268 (1998), 
requires that the Board ensure compliance with the terms of a 
remand unless such failure to comply is shown to have not 
prejudiced the appellant.  

After review of the development of the claim, it is the 
opinion of the Board that the RO has substantially completed 
the development asked for by the Board, and in so doing, has 
satisfied the requirements of Stegall as well as the VCAA.  
The VA examination was scheduled because the competent 
evidence did substantiate the prerequisite stressors in 
service.  The appellant did provide medical information 
deemed essential to supplement the evidence of record.  There 
was no need to obtain records from SSA since he reported the 
SSA disability award was not linked to a psychiatric 
disorder.  The RO also obtained additional information from 
the USASCRUR that essentially corroborated information the 
veteran had provided.  As a result, the Board believes the 
record is complete to the extent possible. 

In remanding the case the Board sought to more fully develop 
the claim under applicable criteria in light of the claimed 
stressors.  Neither the veteran nor his representative has 
indicated the likely existence of any evidence that has not 
already been obtained that would be crucial in the claim from 
the standpoint of substantiating stressors or the diagnosis 
of PTSD.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

The RO developed the claim conscientiously and sought to 
obtain information from various sources that would be 
helpful, including the service department.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992). The veteran has not disputed that VA has 
completed the development required.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).
To the extent he has complained about VA's handling of a 
physician's. records, the Board must point out he did not 
indicate the records contained information crucial to the 
PTSD determination.  Further, the VA in 1998 provided the 
veteran with copies of the VA psychiatry examinations that he 
had sought to provide to Dr. CAM.  This did not result in any 
correspondence from the physician.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him through seeking 
information and providing him with information he requested.  
The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA, 
including the circumstances when examination is required.  In 
view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Service connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 

Here, the veteran does not currently have a diagnosis of PTSD 
although he reported having experienced stressors during 
combat service in World War II which have not been disputed.  
See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  YR v. 
West, 11 Vet. App. 393 (1998) holds that to establish service 
connection for PTSD, an opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  However here the question is whether the diagnosis 
is warranted not whether the alleged stressor occurred.

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Hart v. 
West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
they experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response must have involved intense 
fear, helplessness, or horror. 

The record shows the veteran was afforded three comprehensive 
VA examinations.  Two had an examining psychiatrist who did 
not report the PTSD diagnosis and one categorized the PTSD 
diagnosis as possible.  However, he did have support for the 
PTSD diagnosis from psychologists who found his testing 
results valid.  

The psychiatry examiners in each instance presumably were 
aware of the applicable diagnostic criteria then in effect 
and took them into account.  Cohen, 10 Vet. App. at 140.  The 
recent changes to § 3.304(f) would not require a remand since 
the claimed stressors in service were apparently not 
discounted by the examiners, and neither examiners nor 
adjudicators have questioned his credibility. 

If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor, and must be corroborated by credible supporting 
evidence.  However, if the veteran engaged in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service, or unless the Board 
finds by clear and convincing evidence that a particular 
asserted stressful event did not occur.  Gaines v. West, 11 
Vet. App. 353 (1998), referring to Cohen, 10 Vet. App. at 
146-47.  The determination of the material fact of whether a 
veteran engaged in combat is thus a critical part of the 
adjudication of a PTSD claim in general, though not 
specifically in this case.  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record.  
Cohen, 10 Vet. App. at 146 citing West (Carleton) v. Brown, 7 
Vet. App. 70, 76 (1994).  Further in Cohen the Court held 
that section 1154(b) itself does not require the acceptance 
of a veteran's assertion that he was engaged in combat.  The 
Court has also held that combat status may be determined 
through the receipt of certain recognized military citations 
or other supportive evidence.  West (Carleton), 7 Vet. App. 
at 76.  

In this case, the competent evidence relating to the 
veteran's status as a combat veteran is not disputed and it 
is in his favor.  The Board observes that his testimony that 
he engaged in combat, and recitation regarding combat on 
medical examinations, is predicated on service in World War 
II that he did have.  Indeed, he did base his claim on events 
linked to this confirmed period of service.  

Thus, there is acceptable evidence in support of his position 
that he was engaged in combat and he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as there is satisfactory evidence that the 
claimed events occurred in the manner consistent with the 
circumstances, conditions, or hardships of service he is 
shown to have had.  

The evidentiary record shows that prior to the early 1990's 
there was no indication in the record of current PTSD, and a 
VA examiner in 1993 concluded that PTSD was not shown based 
on the examination.  The diagnosis of no PTSD was 
unequivocal, and the VA examiner undoubtedly deferred to the 
veteran's self reported history.  A diagnosis of PTSD meeting 
established criteria is an essential element to establish 
service connection as is current existence of the disability. 

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The diagnosis of PTSD linked to service is not 
established since the record does not include a current 
diagnosis of the disorder.  

Although the question of a stressor's existence remains an 
adjudication determination, the issue here is the current 
existence of PTSD, which is a medical determination.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
Fossie v. West, 12 Vet. App 1 (1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  If the veteran engaged in combat, his 
lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.

The Board finds, for the reasons discussed below, the 
evidence preponderates against service connection; thus, it 
does not require application of the rule.  See for example 
the discussion in Patton, 12 Vet. App. at 280-82 and in 
Cohen, 10 Vet. App. at 142-43 and Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).

The Board has reviewed the question of whether the veteran 
"engaged in combat with the enemy", and has based the 
finding against such engagement upon an evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  This 
evidence, the hearing testimony, military records and medical 
reports were weighed in evaluating the assertion that he 
engaged in combat with the enemy.  VAOPGCPREC 12-99.  

The benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies 
to determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  However, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See Kessel 
v. West, 13 Vet. App. 9, 17-19 (1999) (holding that section 
1154(b) does not obviate the requirement that the veteran 
submit evidence of a current disability and evidence of a 
nexus between the current disability and service); see also 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Where the determinative issue involves causation, nexus or a 
medical diagnosis, as is the case in the veteran's claim, 
competent medical evidence is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The claimant does not meet this 
burden by merely presenting lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable weight in the merits adjudication. 

As for PTSD, the Board has noted the reference material 
provided by the veteran in supplementing the record.  The 
record shows that the veteran had service as an artillery man 
in World War II.  However, the VA examinations collectively 
did not report PTSD there has not been sufficient basis for 
the diagnosis of PTSD at any time.  Even the examining 
psychiatrist in 1997 only noted the possibility of PTSD, and 
this belief was not shared by other examiners prior to and 
thereafter, who found no PTSD or any other psychiatric 
diagnosis was warranted.

The psychiatry evaluations overall have not found support for 
the PTSD diagnosis and the psychology evaluations have been 
reviewed and discounted.  Although they provide evidence, 
none of the examining psychiatrists has found these reports 
persuasive in establishing PTSD in the veteran's case.  In 
view of this evidence, in particular, the information of the 
recent psychiatry evaluation in 1998, the Board is left with 
the belief that the veteran has not met the essential 
criteria for a favorable result.  The most favorable opinion 
showed only possible PTSD, whereas earlier and more recent 
examiners have not reported PTSD after examining the veteran 
and reviewing essentially the same record.  The veteran has 
reported references to PTSD on various occasions.

In view of the evidence, in particular, the recently added VA 
assessment, the Board must conclude that the claim for 
service connection should be denied.  The record does not 
have current medical evidence of PTSD, which is a critical 
element to establish entitlement to service connection.  See 
for example Savage v. Gober, 10 Vet. App. 488 (1997) for a 
discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  See Brammer, Rabideau and Kessel, all supra.

The veteran's own opinions and statements will not suffice.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, one is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical diagnosis 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran has a current diagnosis or 
disability of PTSD.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

There have not been multiple diagnoses as to the veteran's 
psychiatric disability, and as significant is that PTSD has 
been rejected.  A clear diagnosis of PTSD is no longer an 
essential element to establish service connection.  The Board 
is bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  

The Board notes that the veteran has mentioned stressors in 
service, and examiners collectively based their conclusions 
upon examination of the veteran and his self reported history 
that is adequately substantiated confirmed.  The credibility 
and weight to be attached to evidence is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

A clear diagnosis of PTSD is no longer an essential element 
to establish service connection.  The record shows the 
previous VA psychology and psychiatric examinations preceded 
the effective date of the change.  The clear diagnosis was a 
regulatory term and the Court had defined as an unequivocal 
diagnosis.  Cohen, 10 Vet. App. at 139.  The Court did not 
define clear or unequivocal diagnosis, nor did the preamble 
information in the publication of the proposed or final 
amendment adding section 3.304(f) clarify the term.  In the 
legal context, unequivocal is defined as clear, plain, 
capable of being understood in only one way or as clearly 
demonstrated.  Similarly defined, clear means obvious, beyond 
reasonable doubt.  Black's Law Dictionary, 317, 1698 (Revised 
Fourth Edition, 1968). 

The current standard is somewhat less rigorous, but the 
diagnosis must conform with current criteria.  38 C.F.R. 
§ 4.125.  The Board has taken into account the several 
diagnostic assessments of record to reach a determination as 
to whether the veteran has PTSD linked to service.  There are 
two comprehensive psychiatric examinations in 1993 and 1998 
that did not find PTSD.  There is other assessment in 1997 
that endorsed PTSD only as possible, which was based on the 
veteran's presentation.  His presentation has been consistent 
on all examinations.  

Whether the diagnosis with respect to PTSD met current 
criteria was determined in the development of the claim.  The 
Board will note that the veteran has mentioned the stressor 
in service, but the examiners recently did not find PTSD 
substantiated in the record.  The examiners in 1993 and 1998 
explained the opinion against PTSD.  The examiners based 
their conclusions upon examination of the veteran and review 
of the record to support the conclusion that PTSD linked to 
service was not confirmed.  
In addition another VA examiner in 1993 found adjustment 
disorder, which is a diagnosis that has not been repeated, 
and other references to anxiety have not been linked to a 
formal diagnosis.  These VA and private treatment reports 
were available to recent reviewers.  

The Board chooses to assign significant probative weight to 
the psychiatry examinations that did not report PTSD.  
Subsequent examining psychiatrists did not support the VA 
examiner who found PTSD possible rather than probable.  The 
examiners appeared to have been thorough in the assessment 
and identification of the veteran's psychiatric disability.  
The examiners considered the material evidence, and appeared 
to reflect significant knowledge and skill in analysis of the 
pertinent data.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The weight to be attached to a medical opinion is an 
adjudication determination.  Guerrieri, supra.  

The two examinations finding no PTSD when viewed against one 
examination finding PTSD only possible, places the 
preponderance of the evidence against the claim in the 
Board's view.  None of the examinations have found the 
psychology indorsements of PTSD persuasive in view of the 
conclusions of the several examining psychiatrists.  Thus the 
Board concludes there is currently no established diagnosis 
of PTSD under the applicable diagnostic criteria, which is a 
critical element that must be present to support service 
connection.  Accordingly the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

